DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         PHILLIP BELIDOR,
                             Appellant,

                                   v.

          PROGRESSIVE EXPRESS INSURANCE COMPANY,
                          Appellee.

                             No. 4D21-855

                             [May 19, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas R. Lopane, Judge; L.T. Case No. CACE18-
004832.

  Kenneth D. Cooper, Fort Lauderdale, for appellant.

  Nancy A. Copperthwaite and Marcy Levine Aldrich of Akerman LLP,
Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.